department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-7483-99 uilc internal_revenue_service national_office field_service_advice memorandum for kenneth j rubin assistant district_counsel group pennsylvania district philadelphia pa cc ner pen phi from barbara a felker chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend usparent ussub1 ussub2 fsub fcorp1 fcorp2 country x d e year year year tl-n-7483-99 year f g issue for purposes of sec_902 of the internal_revenue_code where fsub settled a year foreign tax controversy by paying additional foreign_income_tax in year must fsub adjust its pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes in year or may usparent recompute those pools for year and claim a refund of u s tax attributable to additional deemed-paid foreign tax_credits based on the recomputed year pools conclusion because the year taxes accrued and paid in year differ from the amounts claimed in year as credits under sec_902 of the code by fsub’s u s shareholder there has been a foreign_tax_redetermination for purposes of sec_905 and sec_1_905-3t and d since none of the exceptions of sec_1_905-3t and applies fsub must adjust its pools of post- undistributed_earnings and post-1986_foreign_income_taxes in year usparent may not redetermine its u s tax for year facts usparent ussub1 ussub2 and other affiliates filed a consolidated federal_income_tax return for year a taxable_year beginning before date in that year ussub1 owned of the stock of ussub2 which owned of the stock of fsub a country x corporation in year the government of country x sold the entire_interest in fcorp1 to fsub and fcorp2 a foreign_corporation unrelated to fsub fcorp2 was owned by a u s_corporation fsub and fcorp2 each received d ownership of fcorp1 the sale was contingent upon fsub and fcorp2 each selling more than half of its newly acquired interest in fcorp1 to country x citizens or entities pursuant to this requirement in a series of sales beginning in year and continuing into year fsub and fcorp2 each sold equivalent amounts of shares in fcorp1 so that their individual ownership after the series of sales was completed was equal to e that amount was more than and less than of the stock of fcorp1 as required all of the sales were made to country x citizens or entities none of the purchasers was a u s shareholder as defined in sec_951 of the code tl-n-7483-99 accordingly after the series of sales was completed in year fcorp1 was a non- controlled sec_902 corporation for purposes of sec_904 in year fsub realized gain on its sale of fcorp1’s stock in the amount of dollar_figuref fsub considered the gain to be nontaxable in country x and therefore fsub did not report the gain on its country x’s income_tax return however for u s tax purposes ussub2 reported fsub’s gain in year less allocated and apportioned expenses as subpart_f_income as that term is defined in sec_952 of the code ussub2 included that income in its passive_income separate category for purposes of sec_904 in year the tax authorities for country x began auditing fsub’s tax_return for year the tax authorities questioned fsub’s position that the stock sale in year was not taxable for several years fsub contested the tax authorities’ position on this issue however in year the tax authorities and fsub reached a settlement under which country x assessed and fsub paid taxes in the amount of dollar_figureg on the gain on the sale of fcorp1’s stock usparent filed in year an amended federal_income_tax return for year requesting a refund in the amount of dollar_figureg representing additional deemed-paid foreign tax_credits for the additional country x tax assessed and paid_by fsub in year year is a taxable_year beginning after date law and analysis sec_951 of the code treats certain undistributed_earnings and profits of a controlled_foreign_corporation primarily subpart_f_income as defined in sec_952 as a current income inclusion of u s shareholders corporate and individual who own or more of the voting_stock of the controlled_foreign_corporation a foreign_corporation is a controlled_foreign_corporation if more than of its combined voting power or value is owned or is considered to be owned by u s shareholders under sec_952 subpart_f_income includes foreign_base_company_income which includes foreign_personal_holding_company_income as defined in sec_954 foreign_personal_holding_company_income includes the excess of gains over losses from the sale of stock and certain other_property sec_954 here fsub was a controlled_foreign_corporation and ussub2 was the u s shareholder of fsub ussub2 reported fsub’s gain in the amount of dollar_figuref on the sale of fcorp1’s stock in year less allocated and apportioned expenses as subpart_f_income for foreign_tax_credit_limitation purposes ussub2 included that income in its passive_income separate category as required by sec_904 of the tl-n-7483-99 code which generally defines passive_income to include foreign_personal_holding_company_income sec_960 of the code provides that u s corporate shareholders that are required to include amounts attributable to the earnings_and_profits of controlled_foreign_corporations in gross_income under sec_951 are deemed to have paid a portion of the foreign taxes paid accrued or deemed to have been paid_by the controlled_foreign_corporation on or with respect to their earnings_and_profits as if the amount so included were a dividend under sec_902 under sec_902 u s_corporations owning at least of the voting_stock of a foreign_corporation are deemed to have paid a share of the foreign_income_taxes paid_by the foreign_corporation in the year in which the corporation’s earnings_and_profits become subject_to u s tax as dividend income of the u s shareholder prior to the tax_reform_act_of_1986 deemed-paid taxes were determined based on annual accounts of earnings and taxes from which dividend distributions were sourced on a last-in_first-out basis when a foreign_subsidiary had profits subject_to foreign tax in some years and deficits in other years and did not distribute all its earnings currently some of the foreign taxes would never be creditable since dividends could not be paid out of deficit years also under previous law the amount of the credit was affected when the foreign corporation’s effective_tax_rate changed from year to year sec_905 of the code requires a recomputation of the taxpayer’s u s tax_liability for the year or years affected whenever accrued taxes when paid differ from the amounts claimed as credits by the taxpayer related to the year-by-year determination of deemed-paid credits under pre-1987 law a redetermination of u s tax was required whenever a foreign_tax_redetermination with respect to a foreign_subsidiary affected the amount of foreign taxes deemed paid_by the u s shareholder under sec_902 in order to alleviate the problems associated with the year-by-year approach to the determination of deemed-paid taxes congress in revised sec_902 of the code to provide that the u s shareholder of a foreign_corporation determines the amount of foreign taxes deemed paid_by it on the basis of multi-year pools of undistributed_earnings and foreign_income_taxes revised sec_902 generally applies to earnings_and_profits accumulated in years beginning after date and foreign_income_taxes attributable to those earnings this change was intended to alleviate the situation described above in which deemed-paid foreign tax_credits were lost as a result of a deficit in a foreign corporation’s earnings_and_profits in addition this change limits the ability of taxpayers to claim a deemed- paid credit that reflects foreign taxes higher than the average rate over a period of tl-n-7483-99 years by averaging the high tax years and the low tax years of the foreign_corporation in determining the foreign taxes attributable to the dividend see h_r rep no 99th cong 1st sess c b vol also in congress enacted sec_989 of the code which authorized the secretary_of_the_treasury to issue regulations providing for an alternative adjustment to the recomputations of a taxpayer’s u s tax_liability for the years or years affected by a foreign_tax_redetermination as then required by sec_905 sec_1_905-3t issued in pursuant to the authority granted in sec_989 provides that a foreign_tax_redetermination that affects foreign taxes deemed paid_by a u s taxpayer under sec_902 will be accounted for through an adjustment on a prospective basis to the affected pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes of the foreign_corporation under the regulations as subsequently modified by notice_90_26 1990_1_cb_336 a u s taxpayer’s tax_liability for the year or years affected by a foreign subsidiary’s foreign_tax_redetermination is recomputed only in four limited circumstances each of which involves an overstatement of the originally claimed credit and none of which applies here if the foreign tax_liability is in a hyper-inflationary currency if the foreign_tax_redetermination occurs after a distribution to a u s shareholder and the redetermination would cause the foreign corporation’s pool of foreign taxes to be reduced below zero eg tax is refunded after it is deemed paid and removed from the pool the service in its discretion may require a taxpayer to redetermine its u s tax_liability if the amount of the foreign tax_liability accrued in foreign_currency exceeds the amount of foreign tax paid in foreign_currency by at least and if a u s shareholder of a controlled_foreign_corporation receives a distribution of previously_taxed_earnings_and_profits and the controlled foreign corporation’s income out of which the distribution was made had been subject_to the foreign country’s corporate_income_tax which is reduced because of the distribution sec_1_905-3t and in congress revised sec_905 of the code to expand the definition of a foreign_tax_redetermination to include situations where accrued taxes are not paid before the date two years after the close of the taxable_year to which those taxes relate as revised sec_905 codifies the prospective pooling adjustment rule_of sec_1_905-3t expressly providing that no redetermination of a u s shareholder’s tax_liability or deemed-paid taxes shall be tl-n-7483-99 made on account of a foreign subsidiary’s tax payment made more than two years after the year to which the payment relates taxpayer_relief_act_of_1997 pub_l_no sec_1102 111_stat_788 the amendment to sec_905 applies to only foreign taxes which relate to taxable years beginning after date taxpayer_relief_act_of_1997 pub_l_no sec_1102 111_stat_788 the statutory change does not apply here even though year the year of the settlement between fsub and the country x tax authorities began after date since the foreign taxes at issue relate to year a taxable_year that began before that date however the result is the same under sec_1_905-3t which applies to year here there is a foreign_tax_redetermination for purposes of sec_905 of the code and sec_1 905-3t since the amount of deemed-paid tax accrued by fsub and claimed as a credit in year by ussub2 differs from the amount of accrued taxes paid in year accordingly a prospective adjustment must be made in year to fsub’s passive_income separate category pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes to reflect the additional tax payment to the extent allowed under sec_902 usparent will be eligible to claim credit for these taxes in connection with a passive dividend or income inclusion from fsub in year and later years it has been asserted that here there is not a foreign_tax_redetermination for purposes of sec_905 of the code and sec_1 905-3t because the amount of foreign tax paid_by fsub to country x on the gain from the stock sale in year is identical to the foreign tax accrued on that transaction and claimed as a credit on the amended_return it is correct that because the tax was contested the tax did not accrue under the all-events test until the controversy was resolved which here was in year see 320_us_516 and sec_1_461-2 under the relation back concept applicable to foreign tax_credits although accrued and paid in year the tax relates back to and is considered to accrue in year see revrul_84_125 1984_2_cb_125 revrul_70_290 1970_1_cb_160 revrul_58_55 1958_1_cb_266 the assertion incorrectly focuses on the fact that the amount of tax ultimately paid_by fsub was identical to the amount of tax ultimately accrued the argument fails to take into account the statutory test that sec_905 of the code applies when the amount of accrued foreign tax when paid differs from the amount of foreign tax claimed as a credit the test applies to compare the amount originally accrued and claimed as a credit with revised accrued amounts that are paid and allowed as a credit since the tax must be both properly accrued and paid for credit to be allowed see sec_905 and the amount of foreign tax accrued and paid_by fsub differed from the amount used to calculate usparent’s deemed paid credits tl-n-7483-99 on its year return as originally filed sec_905 and sec_1 905-3t apply and dictate the result in this case case development hazards and other considerations taxpayer has not raised but could raise in the future after losing the argument on the issue presented in this request for field_service_advice the issue of whether sec_1_905-3t is a valid exercise of the regulatory authority granted by sec_989 of the code prior to the amendments sec_905 on its face required redeterminations of u s tax in the event of any change in foreign tax_liability that affected the allowable credit sec_989 is part of subpart j relating to foreign_currency translation and transactions congress wanted to permit pooling adjustments in lieu of sec_905 redeterminations that would otherwise result when currency fluctuations between the date foreign taxes were accrued and paid changed the dollar amount of the allowable credit see h_r conf_rep no 99th cong 2nd sess c b vol and general explanation of the tax_reform_act_of_1986 pp date the sec_905 temporary regulations require pooling adjustments in the case of all foreign tax redeterminations not just those resulting from currency fluctuations and thus arguably go beyond the purposes of this subpart j however we believe the regulations reasonably implement the statutory purpose since it would not achieve the congressional purpose of simplification to permit pooling adjustments for currency fluctuations but require redeterminations of u s tax_liability in every situation in which the foreign tax paid was not exactly the same as the accrued liability sec_905 of the code was specifically amended in to require that the pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes be adjusted prospectively in lieu of redeterminations in circumstances like those in this case sec_905 the explicit statutory authority for regulations to provide for pooling adjustments generally added in to sec_905 does not appear even to authorize regulations that would permit a redetermination of u s tax in this situation however as stated above both the pooling adjustment regulatory authority and the statutory mandate of a prospective adjustment in these circumstances are only effective for taxes which relate to taxable years beginning after date and therefore the amendments do not apply to under the regulations a prospective adjustment must be made in to fsub’s passive_income separate category pools of post-1986_undistributed_earnings and post-1986_foreign_income_taxes the deduction attributable to the payment of the additional foreign taxes apparently reduces fsub’s passive earnings pool in tl-n-7483-99 below zero unfortunately this creates a somewhat sympathetic predicament for ussub2 since none of the taxes can be deemed paid unless fsub generates enough passive earnings in a single year to eliminate the deficit and create a positive balance in the passive earnings pool sec_1_902-1 no taxes can be deemed paid if post-1986 current plus accumulated earnings are zero or less than zero since most passive_income is subpart_f_income that must be currently included in the shareholder’s income there is limited opportunity to accumulate passive earnings in a controlled_foreign_corporation and the nimble dividend treatment of subpart_f_income creates the prospect of income inclusions without credits despite the existence of accumulated foreign taxes in the passive category we note that usparent’s ownership of ussub2 was reduced to in and therefore ussub2 was not included in usparent’s consolidated_return for and later years accordingly ussub2 and not the usparent group would be entitled to credit any fsub taxes that could be deemed paid in years after please call if you have any further questions barbara a felker chief cc intl br3 office of the associate chief_counsel international
